SHERRY RADACK                                                                       CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                      CLERK OF THE COURT

TERRY JENNINGS                                                                     JANET WILLIAMS
EVELYN KEYES                                                                        CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                      Court of Appeals                             PHONE: 713-274-2700
                                                                                   FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE
                                       First District                               www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                          301 Fannin Street
 JUSTICES
                                   Houston, Texas 77002-2066
                                            January 27, 2015
                                            Corrected Letter

   Hugh J. Howerton                                         Robin Clay Hoblit
   Law Offices of Hugh J. Howerton                          Frost Bank Plaza
   13030 Rummel Creek                                       802 N. Carancahua Ste 2000
   Houston, TX 77079                                        Corpus Christi, Tx 78470-0700
   * DELIVERED VIA E-MAIL *                                 * DELIVERED VIA E-MAIL *

   George P. Pappas
   Sheehy, Ware & Pappas, P.C.
   2500 Two Houston Center
   909 Fannin
   Houston, TX 77010
   * DELIVERED VIA E-MAIL *

   RE:     Court of Appeals Number: 01-15-00084-CV
           Trial Court Case Number: 2013-29901

   Style: Mary Iacono v. Omni Hotels Management Corp.

                                    GENERAL INFORMATION

           On January 23, 2015, a letter of assignment from the 215th District Court trial-court
   clerk and a copy of the notice of appeal filed by Mary Iacono in the trial court was received and
   docketed as Cause Number 01-15-00084-CV. This Notice contains information about some of
   the rules and procedures that govern prosecution of an appeal pending before the First Court of
   Appeals.

           Texas Rule of Appellate Procedure 9.6 requires parties and counsel to communicate
   about a pending appeal only through the Clerk’s office and they may not communicate with
   either the justices or their staff about a case. It is also improper to send a document to the Court
   about an appeal unless a copy of it is served on all other parties to the appeal at the same time.
   See TEX. R. APP. P. 9.5(d), (e).

           Effective January 1, 2014, all attorneys in civil cases and criminal cases must
   electronically file all documents (except a document submitted under seal or subject to a motion
   to seal) through the EfileTexas.gov electronic filing system. A party representing themselves pro
   se (without an attorney) in a civil case, is encouraged to e-file documents, but is not required to
   do so. Electronically filed documents must conform to TEX. R. APP. P. 9.4 and must be
completed through EfileTexas.gov, http://www.efiletexas.gov. Electronically filed briefs must
comply with TEX. R. APP. P. 9.4 and with the Texas Supreme Court's Redaction Guidelines
found at http://www.supreme.courts.state.tx.us/ebriefs/RedactionGuidelines.pdf.

                        INFORMATION ABOUT THE FILING FEE

        Unless an appellant is exempt from paying filing fees or has been declared indigent, the
appellant must pay the required $195 filing fee to prosecute the appeal. See TEX. R. APP. P. 5
(requiring payment of fees in civil cases unless excused) and 20.1 (listing requirements for
establishing indigence).

        This letter is NOTICE to the appellant that the required filing fee must be paid within
twenty (20) days of the date of this notice. A party who files electronically may pay by credit
card through the Tex.gov process. Or, a party may pay with cash in person at the Clerk's office,
301 Fannin, Houston, Texas 77002. A filer may also pay by (1) a money order, cashier’s check,
or certified check issued by a U.S. financial institution or (2) a money order issued by the United
States Postal Service. A money order or a check must be made payable to “Clerk, First Court of
Appeals.”

        There is only one $195 filing fee for each appellate case, regardless of how many
appellants there may be, or if multiple notices of appeal are filed. Multiple appellants who are
not indigent or exempt must determine amongst themselves how the filing fee will be paid.

                  INFORMATION ABOUT THE APPELLATE RECORD

        This letter is NOTICE to the appellant that the Court may dismiss an appeal for want of
prosecution, if the clerk’s record is not filed and it is appellant’s fault. See TEX. R. APP. P.
37.3(b); 42.3. This letter is also NOTICE to the appellant that if it is appellant’s fault that the
reporter’s record is not filed, the Court may decide the appeal on those issues or points that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Any motion related
to informalities in the manner of bringing this appeal must be filed within thirty (30) days after
the appellate record is filed. TEX. R. APP. P. 10.5(a).

        Unless an appellant has established indigence under Texas Rule of Appellate Procedure
20.1, the trial-court clerk and court reporter are not required to file the clerk’s and reporter’s
records until appellant has paid the required fees to prepare and certify the records, or has made
satisfactory arrangements to pay the fees. See TEX. R. APP. P. 35.3(a)(2), (b)(3).

        From information currently available, it appears that the trial court signed the final
judgment or other appealable order on January 16, 2015. Because the notice of appeal indicates
that a post-judgment motion was not filed, unless the Court receives information to the contrary,
the trial court clerk is due to file the clerk’s record and the court reporter is due to file the
reporter’s record on or before March 17, 2015.

       The appellant and/or appellee should inform the Court as soon as possible if (1) this
appeal is accelerated or (2) if there is disagreement about (a) the date the trial court signed the

                                                2
final judgment or appealable order or (b) whether a post-judgment motion or request for findings
of fact and conclusions of law was timely filed in the trial court.

        It is mandatory that both the clerk’s record and the reporter’s record be filed
electronically. Both the trial-court clerk and the court reporter are asked to complete the
information      sheet    on      the     “Forms”      page      of     the     Court’s    website,
http://www.txcourts.gov/1stcoa/practice-before-the-court/forms.aspx, and file it with the Court
within ten (10) days of the date of this Notice. The parties do not need to file a motion to extend
time to file either the clerk’s record or the reporter’s record. See Texas Rules of Appellate
Procedure 34.5(b)(1), (c)(2), 35.3(c), and 35.6(b)(1) and Appendix C of the Texas Rules of
Appellate Procedure for electronic filing related to preparation of the appellate record.

        Parties are encouraged to work together and with the trial court clerk and court reporter to
properly designate all necessary items and portions of the testimony to be included in the initial
records. The Court generally will not grant a motion to extend time to file a brief because a party
requests to supplement the record with an item or portion of the testimony that the party did not
timely designate for inclusion in the initial clerk’s record or reporter’s record. See TEX. R. APP.
P. 10.5(b), 34.5(c)(1), 34.6(d), 38.6(d).

                      INFORMATION ABOUT FILING DOCUMENTS

       Texas Rule of Appellate Procedure 9.3 controls the number of paper copies and
documents filed in paper form. All documents must include a certificate of service. See Tex. R.
App. P. 9.5(d), (e). All civil motions must include a certificate of conference, TEX. R. APP. P.
10.1(a)(5), and require a $10 filing fee, unless the movant has established indigence or is exempt
from the advance payment of filing fees, e.g., the State or a political subdivision of the State.
See TEX. R. APP. P. 5; FEES CIV. CASES B (3); Op. Tex Att’y Gen. No. DM-459 (1997). The
Court treats a civil motion requesting multiple types of relief as separate motions and requires a
separate $10 filing fee for each motion.

               INFORMATION ABOUT THE DOCKETING STATEMENT

        An appellant is required to file a docketing statement. See TEX. R. APP. P. 42.3. Until the
clerk’s record is filed, the docketing statement is the primary source of accurate information
about a newly-filed appeal. The information is used to establish appellate deadlines and to send
notices to the correct parties at the correct addresses. The “Forms” section of the Court’s
website includes a docketing statement or the appellant may call the Clerk’s office and ask that
one be mailed. In this case, the Docketing Statement should be filed within twenty (20) days of
the date of this notice.

        Section X must be completed if an appellant believes that his/her civil appellate matter
may qualify for the Pro Bono Program sponsored and administered solely by the State Bar of
Texas (SBOT) and the Houston Bar Association’s Appellate Practice Section (HBA). See the
following websites for information: (1) State Bar of Texas Pro Bono Program, First Court of
Appeals, http://www.tex-app.org/DrawOnePage.aspx?PageID=82; (2) the Houston Bar



                                                 3
Association’s website,http://www.hba.org/services/;and (3) http://www.txcourts.gov/1stCOA,
Practice Before the Court, Forms, Civil Docketing Statement.

        Section XI of the docketing statement is an optional section that requests information
related to potential participation in an alternate dispute resolution process or mediation. The
Court strongly encourages the parties to provide this information due to the successful history of
alternative dispute resolution/mediation processes, even in cases where such success initially
appeared unlikely.

                              INFORMATION ABOUT BRIEFS

        Effective January 1, 2014, all attorneys in civil cases and criminal cases must
electronically file all documents (except a document submitted under seal or subject to a motion
to seal) through the EfileTexas.gov electronic filing system. A party representing themselves pro
se (without an attorney) in a civil case, is encouraged to e-file documents, but is not required to
do so. Electronically filed documents must conform to TEX. R. APP. P. 9.4 and must be
completed through EfileTexas.gov, http://www.efiletexas.gov. Electronically filed briefs must
comply with TEX. R. APP. P. 9.4 and with the Texas Supreme Court's Redaction Guidelines
found at http://www.txcourts.gov/media/124902/redactionguidelines.pdf.

     INFORMATION ABOUT ATTORNEYS APPEARING BEFORE THE COURT

        Texas Rule of Appellate Procedure 6 governs matters related to an attorney’s
representation of a party before the Court. Attorneys must promptly notify the Clerk’s office of
any change of address or change in designation of the lead counsel for a party. A nonresident
attorney who is not a member of the State Bar of Texas must satisfy the requirements for
participation in a Texas legal matter found on the Board of Law Examiners’ website
http://www.ble.state.tx.us.

                     INFORMATION ABOUT NOTICES TO PARTIES

        Notice must be sent to all parties of any judgment, mandate, or order issued. See Tex. R.
App. P. 12.6. If a party is represented by an attorney, notice will be sent to the party’s lead
counsel. See TEX. R. APP. P. 9.5(b). Information available to the public about a case may be
found on the “Case Information” page of the Court’s website. Parties may sign up for e-mail
notices about activity in their case on the “CaseMail” page of the website.

                        STANDARDS OF APPELLATE CONDUCT

        The Court follows the Standards of Appellate Conduct adopted by the Supreme Court of
Texas and the Court of Criminal Appeals. All attorneys and parties—including pro se litigants—
are expected to fully comply with these standards, as well as all applicable provisions of the
Texas Rules of Appellate Procedure, the Texas Disciplinary Rules of Professional Conduct, and
the Code of Judicial Conduct. See the “Court Rules” page, “Other Rules Governing Attorneys”
of the Texas Supreme Court’s website, http://www.txcourts.gov/supreme.aspx, or call and ask
that a copy be mailed to you.

                                                4
        Should you have questions at any time throughout the appellate process of your case,
please do not hesitate to call the Clerk's office at 713-274-2700.

                                                 Sincerely,
                                                 Christopher A. Prine, Clerk of the Court


cc:   The Honorable Chris Daniel (DELIVERED VIA E-MAIL)
      Court Reporter 215th District Court (DELIVERED VIA E-MAIL)
      Hon. Olen Underwood (DELIVERED VIA E-MAIL)
      Judge 215th District Court (DELIVERED VIA E-MAIL)




                                             5